Opinion. Brad well, J.:— In regard to the power of the court to grant the relief ' prayed for in this case, there is no doubt of the power of a court of chancery, at any time when the estate is in a proper condition, to compel the executor to put' the funds at interest, or deposit them in a savings bank where they may accrue interest pending the settlement of the estate, and until legatees may come and claim their portions. I am clearly of the opinion that the county court has the same power to compel an executor to pay a legacy, or invest funds belonging to legatees (when it has all the parties interested in the fund before it,) that a court of chancery has. This results from the general power of the court over the subject matter as given in the constitution of the state and the laws passed under it. The constitution says, (article 5, section 18,) “the jurisdiction of said court shall extend to all probate jurisdiction.” If the legislature should today repeal all statutes in regard to probate jurisdiction, still the county court could go on legally under the common and ecclesiastical law, grant probate of wills, and settle estates. In re Gregory’s Administrator, 19 Ohio, 357; Lockhart v. Public Administrator, 4 Bradf. S. R. 21; Campbell v. Logan, 2 Bradf. S. R. 90; Blackburn et al. v. Hawkins, 1 Eng. 50. Prima facie, an administrator or executor is not chargeable with interest for the first year, but if during that time he uses the money himself, or receives interest for it, he must be charged with all he receives or makes by the use of the money. Prima facie, after one year he is chargeable with interest on all money in his hands not necessary to pay claims and expenses, and even in his first yearly account and report it is his duty to show that it contains a true statement of all interest received and how the funds of the estate have been kept. He must also, during the settlement of the estate, keep a sufficient amount of funds on hand fi> pay all claims as they become due. If the money of the estate remains uninvested and claims are allowed against it, they draw interest at 6 per cent, land the estate loses $12 on each hundred each year. In this way a solvent estate may be made insolvent. No absolute rule can be established for determining when an executor must be charged with interest. Each case must depend on its own particular circumstances. Not so in regard to legacies. Betzer’s Executor v. Hahn et al., 14 S. & R. 232; Rowan v. Kirkpatrick, 14 Ill. 1; Ogilvie v. Ogilvie, 1 Bradf. S. R. 356; Schieffelin v. Stewart et al., 1 Johns. C. 620. The six thousand dollars bequeathed to the petitioner is a general, and not a specific, legacy. A specific legacy carries interest from the death of the testator; a general legacy draws interest only from the time it is payable, except when a father bequeaths to his infant child and makes no other provision for its support; a husband to his wife in lieu of dower; or where a legacy is given for a preexisting debt, in which cases they draw interest from the death of the testator. It was at one time held that the widow was within the exeep: tion, but it is now settled that she is not. Martin v. Martin, 6 Watts, 67; 1 Roper on Legacies, 379; Launder on Legacies, 430-2; Lomax on Executions, 154; Corbin v. Wilson, 2 Ash. 178. Treating the subject independent of our statute, a specific legacy, is so much carved out of the testator’s estate, and set off for the legatee, that it may be delivered to him at any time after it is determined. It will not be necessary to appropriate it for .the payment of the debts of the deceased. If it is a cow, and she has a calf, before the delivery, the calf belongs to the legatee. If it is a note and interest is paid to the executor on it, the interest belongs to the legatee and does not go- into the residuum. It is not so with a general legacy; a general legacy draws no interest until due, and with the exception named above, is not due till one year after the death of the testator. If invested by the executor before due the interest received thereon goes into the residuum and not to the general legatee. Hammond v. Hammond, 2 Bland Ch. 306; Wood v. Penoyre, 13 Ves. 326; Sullivan v. Winthrop et al., 1 Sumner R. 1; Alnutt on Wills, 375; Garthshore v. Chalie, 10 Ves. 1; Pearsons v. Pearsons, 1 Sch. and Lef. 10; Mathews on Executors, 183; Roper on Legacies, 1253; Swinbum on Wills, .part 1, page 36; 4 Buens Ecel. Law, 511; 2 Bedfield on Wills, 569, and notes, where this whole subject is ably discussed by the learned author. Our statute of wills, section 127, while it does not change the time of payment of legacies from that as laid down by the authorities above, provides that “whenever it shall appear that there are sufficient assets to satisfy all demands against the estate, the court of probate shall order the payment of all legacies mentioned in the will of testator. The specific legacies being first satisfied.” The 129th section, provides that executors shall not be compelled to pay legatees until a refunding bond is given. Under this statute a specific legacy may be delivered at any time, and a general legacy at the expiration of one year from the death of the testator, if the estate is free from debt, or if there is an abundance of assets to pay the debts and legacies, upon the legatee executing the required bond with security. The county court'has sufficient power over the executor to compel'him to deliver the legacy, but should not make its order upon probabilities or speculate upon the chances. It should be duly shown that the estate is in such a condition that no one will or could be injured by ordering the legacy delivered. Alnutt on Wills, 375. In England and Virginia, under statutes like our own,, it has been held that the amount of security to be demanded by the executor is to be determined by the sound discretion of the court, governed by the circumstances, and the length of time which has intervened, the means which have been used to give notice to creditors and the probability of outstanding debts. Chief Justice Marshall says, if, after due publication and notice, creditors will still lie by, all courts ought to protect the executor from any claim beyond the indemnity which a court of competent jurisdiction has directed. Kirkpatrick et al. v. Gibson, 2 Brock. 388.1 To hold then that the widow can receive neither legacy nor interest until the end of the year would be to say that the richest man might die and make what he supposed an ample provision for his wife, and still she would have to starve or live upon her friends for a year or more, in consequence of an executor seeking to weave a Web of technicalities around her husband’s estate. Such is not the law. It is ordered that the executor within ten days from this date, pay to the petitioner $1,500 upon her executing the usual refunding bond in the penal sum of $1,500, with security to be approved by the court, without prejudice to the right of the residuary legatee, to be heard hereafter upon the question of interest, and that not less than $4,000 of the money now in his hands be placed under the direction of the court, where it will draw interest.   Fed. Cas. No. 7,848 — Ed.